 

 
EXHIBIT 10.29
[willbros.jpg]

 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of the 31st day of December, 2008, between Willbros USA, Inc., a
Delaware corporation (the “Corporation”), and Robert R. Harl (the “Executive”).
 
RECITALS
 
WHEREAS, the Executive and the Corporation entered into an Employment Agreement
on January 26, 2006 (the "Employment Agreement");
 
WHEREAS, the Employment Agreement was amended on June 16, 2006, and on January
15, 2008;
 
WHEREAS, the Executive was elected to the positions of Chief Executive Officer
of the Corporation and Willbros Group, Inc., a Republic of Panama corporation
(“WGI);
 
WHEREAS, in connection with the Employment Agreement, while the operational
requirements of Section 409A ("Section 409A") of the Internal Revenue Code of
1986, as amended (the "Code"), have been strictly followed, pursuant to Treasury
Regulations and notices issued by the Department of the Treasury, the
Corporation and the Executive have until December 31, 2008, to cause the
Employment Agreement to conform to the documentary requirements of Section 409A
and Treasury Regulations issued thereunder for those benefits that constitute
deferred compensation subject to Section 409A; and
 
WHEREAS, the Corporation and the Executive wish to conform the Employment
Agreement to the documentary requirements of Section 409A for those benefits
that constitute deferred compensation subject to Section 409A;
 
NOW THEREFORE, in consideration of the mutual covenants and representations
contained herein, and the mutual benefits derived herefrom, the parties agree
that the Employment Agreement is hereby amended and restated as follows:
 
ARTICLE I
FULL-TIME EMPLOYMENT OF EXECUTIVE
 
           1.1 DUTIES AND STATUS.
 
                      (a) The Corporation hereby engages the Executive as a
full-time executive employee for the period specified in Section 4.1 below (the
“Employment Period”), and the Executive accepts such employment, on the terms
and conditions set forth in this Agreement.
 

--------------------------------------------------------------------------------


 
                      (b) The Executive shall serve as the President and Chief
Executive Officer of the Corporation and WGI.  He shall report to the Board of
Directors of WGI (the "Board"), but to no other person or body.
 
                      (c) In addition to the Executive’s performance of his day
to day executive and operating responsibilities referred to in Section 1.1(b)
above, the Executive shall work diligently and closely with the the Board during
the Employment Period to further develop, refine, and implement WGI’s strategic
plan consistent with the annual budget(s) and other objectives approved by the
Board.
 
                      (d) Throughout the Employment Period, the Executive shall
devote substantially all his full time and efforts to the business of the
Corporation and WGI and will not engage in consulting work or any trade or
business for his own account or for or on behalf of any other person, firm or
corporation which competes, conflicts or interferes with the performance of his
duties under this Agreement in any way.
 
                      (e) Except for reasonable business travel, the Executive
shall be required to perform the services and duties provided for in this
Section 1.1 only at the principal offices of the Corporation in the Houston,
Texas, metropolitan area.  Throughout the Employment Period, the Executive shall
be entitled to vacation and leave for illness or temporary disability in
accordance with the Corporation’s policies for its senior executive officers.
 
1.2 COMPENSATION AND GENERAL BENEFITS.  In consideration of the Executive
foregoing other business opportunities and agreeing with the Corporation and
WGI to perform the services described in this Agreement, the Executive shall be
compensated as follows:
 
                      (a)  For the remainder of the Employment Period the
Corporation shall pay the Executive a base salary of seven hundred thousand
dollars ($700,000).  Such salary shall be payable in periodic equal installments
pursuant to the Corporation’s executive payroll system.
 
                      (b) Throughout the Employment Period, the Executive shall
be entitled to participate in such retirement, bonus, disability, life,
sickness, accident, dental, medical and health benefits and other employee
benefit programs, plans and arrangements of the Corporation which are in effect
immediately prior to the date of this Agreement, and in any successor or
additional employee benefit programs, plans or arrangements which may be
established by the Corporation, as and to the extent any such employee benefit
programs, plans and arrangements are or may from time to time be in effect.
 
1.3 BONUS. The Executive shall always remain eligible for bonus consideration
annually at the sole discretion of the Board.  Also, in consideration of the
Executive foregoing other business opportunities and agreeing to accept
employment with the Corporation and WGI and to perform the services described in
this Agreement, and subject to Section 4.3 below, the Executive shall be
entitled to a cash bonus for each year during the Employment Period if the “Net
Income Target Performance Objectives” are achieved.  For the purpose of this
Agreement, “Net Income Target Performance Objective” shall be defined as the
“line item” designated as such in the Annual WGI Budget for the year 2006, 2007,
2008, 2009, and 2010, respectively, as approved by the Board for the relevant
year (with such modifications to such line item as the Board may determine
appropriate, prospectively or retroactively, to permit for events or occurrences
the Board believes should be considered) before deducting any net income
performance bonuses payable to the Executive and/or otherwise to employees (the
“NITPO”).  The maximum cash bonus the Executive shall be entitled to receive for
meeting the NITPO each year during the Employment Period shall be:
 
2

--------------------------------------------------------------------------------


 
Year
 
Maximum Cash Bonus
       
2006
  $ 500,000  
2007
  $ 750,000  
2008
  $ 1,050,000  
2009
  $ 1,050,000  
2010
  $ 1,050,000  

 
Except to the extent provided in the next sentence, any cash bonus earned by the
Executive for any year shall be payable within thirty days following the day the
Audit Committee of the Board certifies to the Board its acceptance of the
financial statements of WGI for such year as prepared by the independent public
accountants for WGI, but in any event no later than March 15 of the year
following the year with respect to which the bonus is payable.
 
1.4 RESTRICTED STOCK AWARD.   In consideration of the Executive foregoing other
business opportunities and agreeing to accept employment with the Corporation
and WGI and to perform the services described in this Agreement, the Executive
is hereby awarded and will be awarded the number of shares of common stock, par
value $.05 per share (“common stock”), of WGI (“restricted stock shares”) on the
dates indicated below, subject to (i) all of the terms and provisions of the WGI
1996 Stock Plan, (ii) the Executive’s execution and delivery of Restricted Stock
Award Agreements substantially in the form of Exhibit A attached hereto, and
(iii) Section 4.3 below:
 
Date of Award
 
Number of Restricted Stock Shares
       
January 20, 2006
    50,000  
January 1, 2007
    100,000  
January 1, 2008
    50,000  
January 1, 2009
    50,000  
January 1, 2010
    50,000  

 
The Executive's rights in (i) the January 20, 2006 restricted stock shares shall
vest with respect to 10,000 shares on each of December 31, 2006, December 31,
2007, December 31, 2008, December 31, 2009, and December 31, 2010, (ii) the
January 1, 2007 restricted stock shares shall vest with respect to10,000 shares
on January 1, 2007, and 22,500 shares on each of December 31, 2007, December 31,
2008, December 31, 2009, and December 31, 2010, (iii) the January 1, 2008
restricted stock shares shall vest with respect to 16,667 shares on each of
December 31, 2008 and December 31, 2009, and with respect to 16,666 shares on
December 31, 2010, (iv) the January 1, 2009 restricted stock shares shall vest
with respect to 25,000 shares on each of December 31, 2009, and December 31,
2010, and (v)  the January 1, 2010 restricted stock shares shall vest with
respect to 50,000 shares on December 31, 2010.
 
3

--------------------------------------------------------------------------------


 
1.5 GRANT OF STOCK OPTIONS.  In consideration of the Executive foregoing other
business opportunities and agreeing to accept employment with the Corporation
and WGI and to perform the services described in this Agreement,
contemporaneously with the execution and delivery of this Agreement the
Executive will be granted an option to purchase up to 100,000 shares of common
stock subject to (i) all of the terms and provisions of the WGI 1996 Stock Plan,
(ii) the Executive’s execution and delivery of a Stock Option Agreement
substantially in the form of Exhibit B attached hereto, and (iii) Section 4.3
below.  The Executive's right to exercise such stock option and purchase the
shares of common stock shall vest in five equal installments of 20,000 shares
each on each of December 31, 2006, December 31, 2007, December 31, 2008,
December 31, 2009, and December 31, 2010.
 
1.6 GROSS-UP PAYMENT.  Notwithstanding anything to the contrary in this
Agreement, if any of the payments or benefits which the Executive has the right
to receive from the Corporation (the “Payments”) are later determined to be
subject to the tax imposed by Section 409A of the Code, or any interest or
penalties with respect to such tax (such tax, together with any such interest or
penalties, are hereinafter collectively referred to as the “409A Tax”), the
Corporation shall pay to the Executive an additional payment (a “Gross-up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any income tax imposed on any Gross-up Payment, the Executive retains
an amount of the Gross-up Payment equal to the 409A Tax imposed upon the
Payments.  The Compensation Committee of the Board shall make an initial
determination as to whether a Gross-up Payment is required and the amount of any
such Gross-up Payment.  The Corporation's payment of any amount due to the
Executive by reason of this Section 1.6 shall be made promptly after the
Compensation Committee of the Board makes its determination, but in any event no
later than December 31 of the year following the year in which the Executive
makes his payment of the 409A Tax to the Internal Revenue Service.
 
The Executive shall notify the Corporation immediately in writing of any claim
by the Internal Revenue Service which, if successful, would require the
Corporation to make a Gross-up Payment (or a Gross-up Payment in excess of that,
if any, initially determined by the Compensation Committee of the Board) within
five days of the receipt of such claim.  The Corporation shall notify the
Executive in writing at least five days prior to the due date of any response
required with respect to such claim if it plans to contest the claim.  If the
Corporation decides to contest such claim, then the Executive shall cooperate
fully with the Corporation in such action; provided, however, the Corporation
shall bear and pay all costs and expenses (including additional interest and
penalties) incurred in connection with such action and shall indemnify and hold
the Executive harmless, on an after-tax basis, for any 409A Tax or income tax,
including interest and penalties with respect thereto, imposed as a result of
the Corporation’s action.  If, as a result of the Corporation’s action with
respect to a claim, the Executive receives a refund of any amount paid by the
Corporation with respect to such claim, then the Executive shall promptly pay
such refund to the Corporation.  If the Corporation fails to timely notify the
Executive whether it will contest such claim or the Corporation determines not
to contest such claim, then the Corporation shall immediately pay to the
Executive the portion of such claim, if any, which it has not previously paid to
the Executive.
 
4

--------------------------------------------------------------------------------


 
1.7 POST TERMINATION MEDICAL COVERAGE.  If the Executive's employment with the
Corporation and its affiliates is terminated at the end of the Employment Period
and not by reason of an early termination event described in Section 4.2 below,
then upon termination of Executive’s employment with the Corporation and its
affiliates the Corporation shall permit the Executive and his eligible
dependents the opportunity to elect, at the Executive’s expense, to continue
coverage under the Corporation’s group medical and dental benefits plans as in
effect at such time (the “Medical Plan”).  Such election shall be made within
thirty (30) days of the termination of the Executive’s employment with the
Corporation and its affiliates and, if it is not made within such period, such
election right shall be forever forfeited.  The cost of such post-employment
coverage under the Medical Plan to be charged to the Executive shall be the cost
charged to participants in the Medical Plan who have elected COBRA Continuation
Coverage under such plan.  If the Executive and/or his dependents elect to
participate in the Medical Plan following the termination of his employment,
they shall be required to waive their rights to obtain COBRA Continuation
Coverage under the Medical Plan.  Notwithstanding the foregoing, when the
Executive subsequently becomes (a) an employee of another employer or
self-employed or (b) eligible to receive benefits through Medicare, the
Corporation’s obligations under this Section 1.7 shall terminate as of the time
the Executive becomes an employee of another employer or self-employed or as of
the end of the month in which such Medicare coverage first becomes available to
the Executive and the Executive shall promptly report such subsequent employment
or benefit eligibility to the Corporation.  Any dependent coverage provided to
the Executive’s dependents under the Medical Plan as of such subsequent coverage
eligibility shall also terminate at the same time and any covered dependents
shall be eligible to elect COBRA Continuation Coverage under the Medical Plan at
such time.  As used in this Section 1.7, “COBRA Continuation Coverage” shall
mean coverage under the Corporation’s Group Medical Plan pursuant to Part 6 of
Title I of the Employee Retirement Income Security Act of 1974, as amended.
 
ARTICLE II
COMPETITION AND CONFIDENTIAL INFORMATION
 
           2.1 COMPETITION AND CONFIDENTIAL INFORMATION.  The Executive and the
Corporation recognize that, due to the nature of his association with the
Corporation and WGI and of his engagements hereunder, and the relationship of
the Executive to the Corporation and WGI as an executive in the future
hereunder, the Executive will have access to and will acquire, and may assist in
developing, confidential and proprietary information relating to the business
and operations of the Corporation, WGI, and their affiliates, including but not
limited to, information with respect to present and prospective business plans,
financing arrangements, marketing projections, customer lists, contracts and
proposals.
 
5

--------------------------------------------------------------------------------


 
           The Executive acknowledges that such information has been and will
continue to be of central importance to the business of the Corporation, WGI,
and their affiliates and that disclosure or use by others could cause
substantial loss to the Corporation, WGI, and their affiliates.  The Executive
and the Corporation also recognize that an important part of the Executive’s
duties will be to develop goodwill for the Corporation, WGI, and their
affiliates through his personal contact with vendors, customers, subcontractors,
and others sharing business relationships with the Corporation, WGI, and their
affiliates, and that there is a danger that this goodwill, a proprietary asset
of the Corporation, WGI and their affiliates, may follow the Executive if and
when his employment relationship with the Corporation is terminated.
 
           The Executive accordingly agrees that, during the Employment Period
and for a period of one year thereafter, the Executive will not either
individually or as owner, partner, agent, employee, or consultant engage in any
activity competitive with the onshore and offshore pipeline, engineering and
construction businesses of the Corporation, WGI, or any of their affiliates or
with any other lines of material business activity of the Corporation, WGI, or
any of their affiliates that commence during the Employment Period, and will not
directly or indirectly solicit any employee to leave the employment of the
Corporation, WGI, or any of their affiliates.
 
           Nothing in this Article II shall be construed to prevent the
Executive from owning, as an investment, not more than one percent (1%) of a
class of equity securities issued by any issuer and publicly traded and
registered under Section 12 of the Securities Exchange Act of 1934.
 
           This Section 2.1 shall survive the termination of this Agreement for
whatever reason.
 
           2.2 NON-DISCLOSURE.  At all times after the date of this Agreement,
the Executive will keep confidential any confidential or proprietary information
of the Corporation, WGI, and their affiliates which is now known to him or which
hereafter may become known to him as a result of his employment or association
with the Corporation, WGI, and their affiliates and shall not at any time
directly or indirectly disclose any such information to any person, firm or
corporation, or use the same in any way other than in connection with the
business of the Corporation, WGI, and their affiliates.  For purposes of this
Agreement, “confidential or proprietary information” means information unique to
the Corporation, WGI, and their affiliates which has a significant business
purpose and is not known or generally available from sources outside the
Corporation, WGI and their affiliates or typical of industry practice.  This
Section 2.2 shall survive the termination of this Agreement.
 
6

--------------------------------------------------------------------------------


 
ARTICLE III
CORPORATION’S REMEDIES FOR BREACH OF ARTICLE II
 
3.1 CORPORATION’S REMEDIES FOR BREACH.  It is recognized that damages in the
event of a breach of Article II above by the Executive would be difficult, if
not impossible, to ascertain, and it is therefore agreed that, if such a breach
occurs, the Corporation, in addition to and without limiting any other remedy or
right it may have, shall have the right to an injunction or other equitable
relief, in any court of competent jurisdiction, enjoining any such breach, and
the Executive hereby waives any and all defenses he may have on the ground of
lack of jurisdiction or competence of the court to grant such an injunction or
other equitable relief.  The existence of this right shall not preclude any
other rights and remedies at law or in equity which the Corporation may have.
 
ARTICLE IV
EMPLOYMENT PERIOD
 
4.1 DURATION.  The Employment Period shall commence on January 20, 2006 and
shall terminate on December 31, 2010.
 
4.2 EARLY TERMINATION.  This Agreement shall be terminated prior to the end of
the Employment Period for the following reasons or upon the occurrence of the
following events:
 
(a) Termination of the employment of the Executive by the Corporation without
cause or through constructive discharge, as described in Section 4.4(a) below;
 
(b) Discharge of the Executive for cause, as described in Section 4.4(b) below;
 
(c) Death of the Executive;
 
(d) Total disability of the Executive, as described in Section 4.4(c) below;
 
(e) Voluntary resignation of the Executive; or
 
(f) “Change in Control” as that term is defined in the Willbros Group, Inc.
Severance Plan as Amended and Restated Effective September 25, 2003, or as it
may be amended and/or extended hereafter (the “Severance Plan”), but
substituting in such definition the Corporation for WGI; provided, however, that
any event, transaction, or series of events or transactions that would
constitute a Change in Control under such definition and which relates to,
results from or constitutes a part of the insolvency of, or a bankruptcy,
bankruptcy reorganization, or receivership of the Corporation or WGI shall not
constitute a Change in Control or otherwise operate to trigger the obligation to
pay amounts otherwise payable upon the early termination of this Agreement; and
provided that such event, transaction, or series of events or transactions also
constitutes a "change in the ownership or effective control of the Corporation,
or in the ownership of a substantial portion of the assets of the Corporation"
as such terms are defined in Treasury Regulations prescribed under Section 409A
of the Code.
 
7

--------------------------------------------------------------------------------


 
4.3 COMPENSATION AND/OR BENEFITS FOLLOWING EARLY TERMINATION.
 
(a) In the event of an early termination of this Agreement during the calendar
year 2006 due to a Change in Control, the Corporation shall pay to the Executive
and provide him with the following:
 
(i) For the remainder of calendar year 2006, the Corporation shall continue to
pay the Executive his base salary at the rate specified in Section 1.2(a) above,
 
(ii) During the remainder of calendar year 2006, the Executive shall, to the
extent legally permissible, continue to be entitled to all benefits and benefit
payment options under all of the employee benefit programs, plans or
arrangements of the Corporation described in Section 1.2(b) above as if he were
still employed until December 31, 2006, under this Agreement,
 
(iii) The vesting of all stock options granted and restricted stock shares
awarded to the Executive on January 20, 2006, shall be accelerated to the date
of the termination of this Agreement, and
 
(iv) A cash bonus in an amount determined as if the Corporation had exceeded the
performance goals set forth at Section 1.3 above necessary for the Executive to
receive the maximum cash bonus for the 2006 calendar year which cash bonus shall
be payable at the time(s) provided in Section 1.3 above.
 
(b) In the event of an early termination of this Agreement after December 31,
2006, due to the Corporation’s involuntary termination of the Executive’s
employment without cause, or due to a constructive discharge of the Executive,
or due to a Change in Control, the Corporation shall pay to the Executive and
provide him with the following:
 
(i) Subject to Sections 4.3(j) and 4.3(k) below, during the remainder of the
Employment Period, the Corporation shall continue to pay the Executive his base
salary at the rate specified in Section 1.2(a) above,
 
(ii) Subject to Sections 4.3(j) and 4.3(k) below, during the remainder of the
Employment Period, the Executive shall, to the extent legally permissible,
continue to be entitled to all benefits and benefit payment options under all of
the employee benefit programs, plans or arrangements of the Corporation
described in Section 1.2(b) above as if he were still employed during such
period under this Agreement, and which have accrued as of the time of the
termination of this Agreement under the WGI 1996 Stock Plan, and
 
8

--------------------------------------------------------------------------------


 
(iii) A cash bonus in an amount determined as if the Corporation had exceeded
the performance goals set forth at Section 1.3 above necessary for the Executive
to receive the maximum cash bonus for each of the uncompleted years remaining in
the Employment Period at the time of the termination of this Agreement which
cash bonus shall be payable at the time(s) provided in Section 1.3 above.
 
(c) In the event of an early termination of this Agreement because of the
voluntary resignation of the Executive or termination of the Executive’s
employment for cause, the Executive will receive his base salary through the
date of such voluntary resignation or termination of the Executive’s employment
for cause, the Executive shall receive no cash bonuses under Section 1.3 above
for any years remaining in the Employment Period which have not ended as of the
date of such voluntary resignation or termination of the Executive’s employment
for cause even if the performance goals set forth in Section 1.3 above for such
years are met or exceeded, and the Executive and his dependents and
beneficiaries will receive, subject to Sections 4.3(j) and 4.3(k) below, such
benefits as they may be entitled under the terms of the WGI 1996 Stock Plan and
the employee benefit programs, plans and arrangements of the Corporation
described in Section 1.2(b) above which provide benefits upon retirement,
resignation or discharge for cause, as the case may be.
 
(d) In the event of an early termination of this Agreement because of the death
of the Executive, the Executive’s dependents, beneficiaries and estate, as the
case may be, will be entitled to and shall receive (i) the Executive’s base
salary at the rate specified in Section 1.2(a) above through the date of the
Executive’s death, (ii) an amount in cash determined as if the Corporation had
met or exceeded the performance goals set forth in Section 1.3  above for the
year in which the Executive’s death occurs (payable within three months after
the date of the Executive’s death, but in any event no later than two and
one-half months following the end of the calendar year in which the Executive's
death occurs), but no other amounts in respect of the potential cash bonuses
under Section 1.3 above, and (iii) such survivor and other benefits, including
but not limited to health care continuation benefits, as they may be entitled
under the terms of the employee benefit programs, plans and arrangements
described in Section 1.2(b) above which provide benefits upon the death of the
Executive and under the WGI 1996 Stock Plan.
 
(e) In the event of an early termination of this Agreement because of the total
disability of the Executive, the Executive, and his dependents, beneficiaries
and estate, as the case may be, will be entitled to and shall receive (i) the
Executive’s base salary at the rate specified in Section 1.2(a) above through
the date of the Executive’s termination of employment with the Corporation, (ii)
an amount in cash determined as if the Corporation had met or exceeded the
performance goals set forth in Section 1.3 above for the year in which the
Executive’s termination of employment with the Corporation occurs (payable
within three months after the date of the Executive’s termination of employment,
but in any event no later than two and one-half months following the end of the
calendar year in which the Executive's termination of employment occurs), but no
other amounts in respect of the potential cash bonuses under Section 1.3 above,
and (iii) subject to Sections 4.3(j) and 4.3(k) below, such benefits, including
but not limited to health care continuation benefits, as they may be entitled
under the terms of the employee benefit programs, plans and arrangements
described in Section 1.2(b) above which provide benefits upon total disability
of the Executive and under the WGI 1996 Stock Plan.
 
9

--------------------------------------------------------------------------------


 
(f) The Executive shall not be entitled to participate in the Severance Plan
until January 1, 2007.  Thereafter, the early termination of this Agreement as
described in Section 4.3 shall not preclude the Executive’s participation in
such benefits as may be available to him under the Severance Plan, if any;
provided, however, the value of any compensation and/or benefits payable under
the Severance Plan shall not be duplicative of amounts paid under this
Agreement, and such amounts payable under the Severance Plan shall be offset
against the value of any compensation or benefits payable to the Executive under
this Agreement, and vice versa.
 
(g) The Executive shall not be required to mitigate the amount of any payment
provided for in this Section 4.3 by seeking employment or otherwise, nor shall
the amount of any payment provided for in this Section 4.3 be reduced by any
compensation or remuneration earned by the Executive as the result of employment
with another employer, or self-employment, or as a partner, after the date of
termination or otherwise.
 
(h) In the event of an early termination of this Agreement other than pursuant
to Section 4.2(b) or 4.2 (e) above, the Executive shall be entitled to all
rights which have accrued under the WGI 1996 Stock Plan as of the time of the
termination of this Agreement and immediate vesting or immediate granting and
vesting, as the case may be, of all restricted stock and stock options that have
been awarded or are to be awarded as future grants pursuant to Sections 1.4 and
1.5 above.
 
(i) Each payment to the Executive of an amount following his termination shall
constitute a "separate payment" for purposes of Section 409A of the Code.
 
(j) Any payments to be made under this Agreement to the Executive upon his
termination of employment with the Corporation, and the timing of such payments,
shall be made only at such time the Executive shall have realized a "separation
from service" (as such term is defined in Treasury Regulations prescribed under
Section 409A of the Code) with the Corporation and all entities which would be
included with the Corporation as the "service recipient" under the definition of
such term in such Treasury Regulations.
 
(k) All amounts or benefits payable to the Executive hereunder following his
termination that are payable more than two and one-half months and less than six
months following such termination shall be paid on the day that is six months
and one day following the date of his termination and all other amounts or
benefits payable to the Executive hereunder following his termination shall be
paid on the regular payroll payment dates of the Corporation for payment of such
amounts or benefits.
 
           4.4 DEFINITIONS.  The following words shall have the specified
meanings when used in the Sections specified:
 
10

--------------------------------------------------------------------------------


 
(a) In Sections 4.2 and 4.3 above, the term “termination” means a "separation
from service", as such term is defined in Treasury Regulations prescribed under
Section 409A of the Code, and, for purposes of Sections 4.2(a) and 4.3(b) above,
a termination of the Executive's employment with the Corporation (i) by the
Corporation for any reason other than death or total disability of the
Executive, or for cause, or (ii) by resignation of the Executive due to a
significant change in the nature or scope of his authorities or duties from
those contemplated in Section 1.1 above, a reduction in total compensation from
that provided in Section 1.2 above, or the material breach by the Corporation of
any other provision of this Agreement (such as a material diminution in
compensation, a material diminution in authority, duties, or responsibilities, a
material diminution in the authority, duties, or responsibilities of the person
to whom the Executive reports, a material diminution in the budget over which
the service provider retains authority, or a material change in the geographic
location at which the Executive must perform services) (x) without the
Executive's consent, (y) if such event is described in section 1.409A-1(n)(2)(A)
of the Treasury Regulations and (z) the notice requirements of Treasury
Regulation section 1.409A-1(n)(2)(C) are satisfied (a "constructive discharge").
 
(b) In Sections 4.2(b), 4.3(a) and 4.3(b) above, the term “cause” means conduct
that is so unacceptable or offensive that, by its nature, it would render the
Executive incapable of performing his duties hereunder, including, but not
limited to, substantial non-performance of his job responsibilities after the
Executive has been provided written notice of such non-performance and a
reasonable time period, not to exceed six months, has passed without substantial
correction of such non-performance, or the Executive engaging in conduct so
reprehensible that a reasonable person would view the same as compromising the
moral and/or ethical principles of the Corporation, or the Executive being
convicted of embezzlement, fraud, perjury, alteration of documents, robbery, or
any other felonious act, or the breach by the Executive of his obligations under
Sections 2.1 and 2.2 above, or, at the discretion of the Board, the Executive's
indictment for a crime in connection with his services before the date of this
Agreement as an employee for any employer.
 
(c) In Sections 4.2(d) and 4.3(d) above, the term “total disability” means a
physical or mental condition which (i) causes the Executive to be unable to
perform substantially all of the duties of his position hereunder for a period
of six (6) months or more as determined by the WGI’s Board of Directors and (ii)
constitutes a "separation from service", as such term is defined in Treasury
Regulations prescribed under Section 409A of the Code.
 
ARTICLE V
NOTICES
 
5.1 NOTICES.  Any notices requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to the Executive at the last address he has filed
in writing with the Corporation or, in the case of the Corporation, at its
principal offices.
 
11

--------------------------------------------------------------------------------


 
ARTICLE VI
MISCELLANEOUS
 
6.1 ENTIRE AGREEMENT.  This Agreement constitutes the entire understanding of
the Executive and the Corporation with respect to the subject matter hereof and
supersedes any and all prior understandings on the subjects contained herein,
written or oral, and all amendments thereto, save and except for the continuing
applicability and participation of the Executive in the Severance Plan (from and
after January 1, 2007) and the employee benefit plans and arrangements described
in Section 1.2(b) above, and the applicability of the terms and provisions of
the WGI 1996 Stock Plan, the Restricted Stock Award Agreements and Stock Option
Agreements related to the award of restricted stock shares and grant of stock
options to the Executive; provided, however, this Agreement shall not diminish
or otherwise alter the inherent power and authority of the Board to amend,
terminate, or otherwise later modify the Severance Plan and/or other employee
benefit plans or arrangements available to any employee or group of employees as
described in this Section 6.1.
 
6.2 MODIFICATION.  Except as provided in the following two sentences, this
Agreement shall not be varied, altered, modified, canceled, changed, or in any
way amended, nor any provision hereof waived, except by mutual agreement of the
parties in a written instrument executed by the parties hereto or their legal
representatives.  Nothing in this Agreement shall affect the Corporation’s and
its affiliates’ rights to amend or terminate any of their employee benefit
plans, as permitted under applicable law and the respective terms of such
plans.  The parties agree to further amend this Agreement in the event that an
amendment is necessary or desirable to address the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended.
 
6.3 SEVERABILITY.  In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect, provided, that if the unenforceability of any provision
is because of the breadth of its scope, the duration of such provision or the
geographical area covered thereby, the parties agree that such provision shall
be amended, as determined by the court, so as to reduce the breadth of the scope
or the duration and/or geographical area of such provision such that, in its
reduced form, said provision shall then be enforceable.
 
12

--------------------------------------------------------------------------------


 
6.4 GOVERNING LAW.  The provisions of this Agreement shall be construed and
enforced in accordance with the laws of the State of Texas, without regard to
any otherwise applicable principles of conflicts of laws.
 
6.5 ECONOMIC BENEFIT. The Executive will be compensated for any change made to
conform the Employment Agreement to this Agreement and to the requirements of
Section 409A of the Code if such change ultimately results in the diminution of
the net economic benefit realized by the Executive under this Agreement, to the
extent not contrary to law .
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the date first above written.
 

 
WILLBROS USA, INC.
       
By:
/s/ Dennis G. Berryhill
 
Name:
Dennis G. Berryhill
 
Its:
Vice President and Secretary
             
EXECUTIVE
 
 
   
/s/ Robert R. Harl
 
Robert R. Harl

 
13

--------------------------------------------------------------------------------


 
EXHIBIT A
 
to the Employment Agreement dated January 20, 2006
by and between
Willbros USA, Inc. and Robert R. Harl
 
WILLBROS GROUP, INC.
RESTRICTED STOCK AWARD AGREEMENT
 
January 20, 2006
 
Mr. Robert R. Harl
4400 Post Oak Parkway, Suite 1000
Houston, Texas 77027
 
Dear Randy:
 
1. Restricted Stock Award.  Willbros Group, Inc., a Republic of Panama
corporation (the “Company”), hereby grants to you an aggregate of 50,000 shares
of Common Stock, par value $.05 per share, of the Company (the “Restricted
Shares”).  This award is subject to your acceptance of and agreement to all of
the applicable terms, conditions, and restrictions described in the Company’s
1996 Stock Plan, as amended (the “Plan”), a copy of which, along with the
Prospectus for the Plan, are attached hereto, and to your acceptance of and
agreement to the further terms, conditions, and restrictions described in this
Restricted Stock Award Agreement (this “Award Agreement”).  To the extent that
any provision of this Award Agreement conflicts with the expressly applicable
terms of the Plan, it is hereby acknowledged and agreed that those terms of the
Plan shall control and, if necessary, the applicable provisions of this Award
Agreement shall be hereby deemed amended so as to carry out the purpose and
intent of the Plan.
 
2. Possession of Certificates.  The Company shall issue a certificate or
certificates for the Restricted Shares in your name and shall retain the
certificate(s) for the period during which the restrictions described in
Section 4(b) are in effect.  You shall execute and deliver to the Company a
stock power or stock powers in blank for the Restricted Shares.  You hereby
agree that the Company shall hold the certificate(s) for the Restricted Shares
and the related stock power(s) pursuant to the terms of this Award Agreement
until such time as the restrictions described in Section 4(b) lapse as described
in Section 5 or the Restricted Shares are canceled pursuant to the terms of
Section 4(b).
 
3. Ownership of Restricted Shares.  You shall be entitled to all the rights of
absolute ownership of the Restricted Shares, including the right to vote such
shares and to receive dividends therefrom if, as, and when declared by the
Company’s Board of Directors, subject, however, to the terms, conditions, and
restrictions described in the Plan and in this Award Agreement.
 
A-1

--------------------------------------------------------------------------------


 
4. Restrictions.
 
(a) Your ownership of the Restricted Shares shall be subject to the restrictions
set forth in subsection (b) of this Section until such restrictions lapse
pursuant to the terms of Section 5, at which time the Restricted Shares shall no
longer be subject to the applicable restrictions.
 
(b) The restrictions referred to in subsection (a) of this Section are as
follows:
 
(1) At the time of your “Termination of Employment” (as defined in
Section 10(b)), other than a Termination of Employment that occurs as a result
of an event described in Section 5(b)(1) or a Termination of Employment that is
described in Section 5(b)(2), you shall forfeit the Restricted Shares to the
Company and all of your rights thereto shall terminate without any payment of
consideration by the Company.  If you forfeit any Restricted Shares and your
interest therein terminates pursuant to this paragraph, such Restricted Shares
shall be canceled.
 
(2) You may not sell, assign, transfer, pledge, hypothecate, or otherwise
dispose of the Restricted Shares.
 
5. Lapse of Restrictions.
 
(a) The restrictions described in Section 4(b) shall lapse with respect to
10,000 of the Restricted Shares on each of December 31, 2006, December 31, 2007,
December 31, 2008, December 31, 2009, and December 31, 2010.  Following the
lapse of such restrictions with respect to any Restricted Shares, such
Restricted Shares shall no longer be subject to the restrictions described in
Section 4(b).
 
(b) Notwithstanding the provisions of subsection (a) of this Section, the
restrictions described in Section 4(b) shall lapse with respect to all the
Restricted Shares at the time of the occurrence of any of the following events:
 
(1) Your death, “Disability” (as defined in the Plan) or “Retirement” (as
defined in Section 10(c));
 
(2) Your Termination of Employment, but only if such Termination of Employment
is the result of a dismissal or other action by the Company or any of its
Subsidiaries and does not constitute a “Termination for Cause” (as defined in
Section 10(a));  or
 
(3) A “Change of Control” (as defined in the Plan) of the Company.
 
A-2

--------------------------------------------------------------------------------


 
6. Agreement With Respect to Taxes; Share Withholding.
 
(a) You agree that (1) you will pay to the Company or a Subsidiary, as the case
may be, or make arrangements satisfactory to the Company or such Subsidiary
regarding the payment of any foreign, federal, state, or local taxes of any kind
required by law to be withheld by the Company or any of its Subsidiaries with
respect to the Restricted Shares, and (2) the Company or any of its Subsidiaries
shall, to the extent permitted by law, have the right to deduct from any
payments of any kind otherwise due to you any foreign, federal, state, or local
taxes of any kind required by law to be withheld with respect to the Restricted
Shares.
 
(b) With respect to withholding required upon the lapse of restrictions or upon
any other taxable event arising as a result of the Restricted Shares awarded,
you may elect, subject to the approval of the committee of the Board of
Directors of the Company that administers the Plan, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Restricted
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax which could be withheld on the
transaction.  All such elections shall be irrevocable, made in writing, signed
by you, and shall be subject to any restrictions or limitations that such
committee, in its sole discretion, deems appropriate.
 
7. Adjustment of Shares.  The number of Restricted Shares subject to this Award
Agreement shall be adjusted as provided in Section 13 of the Plan.  Any shares
or other securities received by you as a stock dividend on, or as a result of
stock splits, combinations, exchanges of shares, reorganizations, mergers,
consolidations or otherwise with respect to the Restricted Shares shall have the
same terms, conditions and restrictions and bear the same legend as the
Restricted Shares.
 
8. Agreement With Respect to Securities Matters.  You agree that you will not
sell or otherwise transfer any Restricted Shares except pursuant to an effective
registration statement under the U.S. Securities Act of 1933, as amended, or
pursuant to an applicable exemption from such registration.
 
9. Restrictive Legend.  You hereby acknowledge that the certificate(s) for the
Restricted Shares will bear a conspicuous legend referring to the terms,
conditions, and restrictions described in the Plan and this Award
Agreement.  Any attempt to dispose of any Restricted Shares in contravention of
the terms, conditions, and restrictions described in the Plan or this Award
Agreement shall be ineffective.
 
10. Certain Definitions.  As used in this Award Agreement, the following terms
shall have the respective meanings indicated:
 
(a) “Termination for Cause” shall mean a Termination of Employment as a result
of (1) your willful and continued failure substantially to perform your duties
(other than any such failure resulting from your incapacity due to physical or
mental illness), (2) your conviction for a felony, proven or admitted fraud,
misappropriation, theft or embezzlement by you, your inebriation or use of
illegal drugs in the course of, related to or connected with the business of the
Company or any of its Subsidiaries, or your willful engaging in misconduct that
is materially injurious to the Company or any of its Subsidiaries, monetarily or
otherwise, or (3) if you have entered into an employment agreement or contract
with the Company or any of its Subsidiaries, any other action or omission that
is identified in such agreement or contract as giving rise to “Cause” for the
termination of your employment with the Company or any of its Subsidiaries.  For
this purpose, no act, or failure to act, on your part shall be considered
“willful” unless done, or omitted, by you not in good faith and without
reasonable belief that your action or omission was in the best interest of the
Company or any of its Subsidiaries.
 
A-3

--------------------------------------------------------------------------------


 
(b) “Termination of Employment” shall mean the termination of your full-time
employment with the Company or any of its Subsidiaries for any reason other than
your death, Disability or Retirement.
 
(c) “Retirement” shall mean the voluntary termination of your full-time
employment with the Company or any of its Subsidiaries after you are at least 62
years of age and have a minimum of four consecutive years of continuous service
with the Company or any of its Subsidiaries.
 
Capitalized terms used in this Award Agreement and not otherwise defined herein
shall have the respective meanings provided in the Plan.
 
If you accept this Restricted Stock Award and agree to the foregoing terms and
conditions, please so confirm by signing and returning the duplicate copy of
this Award Agreement enclosed for that purpose.
 

 
WILLBROS GROUP, INC.
                 
By:
        /s/ Michael F. Curran    
Name:
Michael F. Curran
   
Title:
President and CEO

 
The foregoing Restricted Stock Award is accepted by me as of the 20th day of
January, 2006, and I hereby agree to the terms, conditions, and restrictions set
forth above and in the Plan.
 

 
/s/ Robert R. Harl
 
Robert R. Harl

 
A-4

--------------------------------------------------------------------------------


 
[willbros.jpg]
 
EXHIBIT B
 
to the Employment Agreement dated January 20, 2006
by and between
Willbros USA, Inc. and Robert R. Harl
 
WILLBROS GROUP, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
 
THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this "Agreement") is made and entered
into effective as of the 20th day of January, 2006 ("Effective Date"), by and
between WILLBROS GROUP, INC., a Republic of Panama corporation (the "Company"),
and Robert R. Harl, an individual ("Employee").
 
WITNESSETH:
 
WHEREAS, the Board of Directors of the Company (the "Board") has adopted the
Willbros Group, Inc. 1996 Stock Plan (the "Plan") for the purpose of encouraging
key employees of the Company and its Subsidiaries (as defined in the Plan) to
acquire stock ownership in the Company and to continue in the employ of the
Company and its Subsidiaries; and
 
WHEREAS, Robert R. Harl is a key employee of the Company or a Subsidiary, and
the committee of the Board which administers the Plan (the "Committee") desires
to grant to Employee a non-qualified stock option under the Plan;
 
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained, the parties hereto hereby agree as follows:
 
1. GRANT OF OPTION.   The Company hereby grants to Employee the right and option
to purchase from the Company, during the periods and on the terms and conditions
hereinafter set forth, an aggregate of 100,000 shares of its common stock, par
value $.05 per share ("Share" or "Shares"), at a price of $18.01 per share,
being the Fair Market Value (as defined in the Plan) of a Share on the Effective
Date (hereinafter, the "Option").
 
2. EXERCISE PERIODS.   Subject to the terms of this Agreement, the Option shall
become exercisable, in whole or in part, only at the times and during the
periods and for the number of Shares set forth below:
 
(a) On or after December 31, 2006, but no later than January 20, 2016, 20,000
Shares;
 
(b) On or after December 31, 2007, but no later than January 20, 2016, 20,000
Shares;
 
B-1

--------------------------------------------------------------------------------


 
(c) On or after December 31, 2008, but no later than January 20, 2016, 20,000
Shares;
 
(d) On or after December 31, 2009, but no later than January 20, 2016, 20,000
Shares, and
 
(e) On or after December 31, 2010, but no later than January 20, 2016, 20,000
Shares.
 
Provided, however, notwithstanding the above exercise periods, each vesting date
of the Option set forth above shall be accelerated one year for each incremental
$2.00 that the average of the daily closing sales prices of a share of common
stock of the Company on the New York Stock Exchange over a period of 60
consecutive trading days exceeds $18.01 per share during the term of the
Option.  Provided further, notwithstanding the above exercise periods, the
Option may become fully exercisable immediately under certain circumstances set
forth in the Plan.
 
3. EXERCISE OF OPTION.   That portion of the Option which is exercisable may be
exercised, in whole or in part, by Employee only so long as Employee remains, on
or after the Effective Date, continuously in the employ of the Company or any of
its Subsidiaries except as otherwise provided by this Agreement.  At the time of
exercise, Employee shall deliver to the Company a written notice duly signed by
Employee stating the number of Shares as to which the Option is being exercised
at that time, together with payment for the full exercise price of the Option
with respect to said Shares  (a) in cash (or certified or bank cashier's check
payable to the order of the Company); (b) by delivery of shares of common stock
of the Company then owned by Employee (such shares being valued at their Fair
Market Value at the time of such exercise); (c) by withholding by the Company of
Shares from the Shares issuable upon such exercise (such withheld Shares being
valued at their Fair Market Value at the time of such exercise); (d) in the
discretion of the Committee, by delivery of properly executed irrevocable
instructions to a securities broker (or, in the case of pledges, lender) to (i)
sell Shares subject to the Option and to deliver promptly to the Company a
sufficient portion of the proceeds of such sale transaction on behalf of
Employee to pay the exercise price of said Shares or (ii) pledge Shares subject
to the Option to a margin account maintained with such broker or lender, as
security for a loan, and such broker or lender, pursuant to irrevocable
instructions, delivers to the Company a sufficient portion of the loan proceeds
to pay the exercise price of said Shares; (e) by a combination of such methods;
or (f) by other means that the Committee deems appropriate; plus, in each case,
any applicable withholding tax thereon, whereupon certificates therefor will be
issued to Employee.  The minimum number of Shares which may be purchased at any
time by exercise of the Option is 100 Shares unless the number purchased is the
total number purchasable under the Option at that time.  The Option shall not be
exercisable with respect to fractions of a Share.  No exercise or failure to
exercise as to a portion of the Shares shall preclude a later exercise or
exercises as to additional portions.
 
4. EMPLOYMENT.   Nothing contained in this Agreement shall confer upon Employee
any right to continue in the employ of the Company or any of its Subsidiaries or
interfere in any way with the right of the Company or any Subsidiary to
terminate Employee's employment at any time with or without cause.  A leave of
absence approved by the Company or any Subsidiary shall not be deemed an
interruption of continuous employment under the Plan or this Agreement.
 
B-2

--------------------------------------------------------------------------------


 
5. THE PLAN AND AMENDMENTS.   This Agreement shall be subject to the terms and
conditions of the Plan as presently constituted and as may be amended hereafter
from time to time, including the discretion therein provided to the
Committee.  Except as may be otherwise provided by the Plan, amendments to the
Plan shall constitute amendments to this Agreement and shall be incorporated
herein without the execution of any amendment or supplement hereto by the
parties.  The parties further agree to any amendment of this Agreement, without
the execution of any amendment or supplement, upon notice from the Company to
Employee that the terms and conditions of this Agreement shall be amended to
conform to any formal guidelines published by the Secretary of the Treasury of
the United States or his or her delegate prescribing the requirements for
non-qualified stock options.
 
6. STOCKHOLDER RIGHTS PRIOR TO EXERCISE OF OPTIONS.   Neither Employee nor any
of Employee's heirs, legal representatives or beneficiaries shall be deemed to
have any rights as a stockholder of the Company with respect to any Shares
covered by the Option until the date of the issuance by the Company of a
certificate to Employee for such Shares.
 
7. RIGHTS IN EVENT OF TERMINATION OF EMPLOYMENT.
 
(a) In the event of the death of Employee while in the employ of the Company or
any of its Subsidiaries, Employee's estate or beneficiaries shall have a period
up to the later of one year after Employee's death or 10 years after the date
hereof within which to exercise the Option, to the extent Employee could have
exercised the Option at the date of Employee's death, unless the Committee, in
its sole discretion, extends such period.  The Option, to the extent not
exercised during such period, shall terminate upon the expiration of such
period.
 
(b) In the event of Employee's termination of employment with the Company and
its Subsidiaries by reason of Employee's Disability (as defined in that certain
Willbros USA, Inc. Long-Term Disability Plan as of January 1, 1995, and any
successor plan), Employee, or Employee's guardian or legal representative, shall
have a period up to the later of one year after commencement of Employee's
Disability or 10 years after the date hereof within which to exercise the
Option, to the extent Employee could have exercised the Option at the date of
commencement of Employee's Disability, unless the Committee, in its sole
discretion, extends such period.  The Option, to the extent not exercised during
such period, shall terminate upon the expiration of such period.
 
(c) If Employee's employment terminates as a result of Retirement (meaning
retirement from employment with the Company and its Subsidiaries in accordance
with the terms of a Company or Subsidiary retirement plan), Employee shall have
a period of up to five years from the date of Retirement (but not beyond 10
years after the date hereof) within which to exercise the Option, to the extent
Employee could have exercised the Option at the date of Employee's Retirement,
unless the Committee, in its sole discretion, extends such period (but not
beyond 10 years after the date hereof).  The Option, to the extent not exercised
during such period, shall terminate upon expiration of such period.
 
B-3

--------------------------------------------------------------------------------


 
(d) In the event of termination of Employee's employment with the Company and
its Subsidiaries for any reason other than death, Disability or Retirement, as
described in paragraphs (a), (b) or (c) of this Section 7, Employee shall have a
period of up to three months from the date of termination of employment (but not
beyond 10 years after the date hereof) within which to exercise the Option, to
the extent Employee could have exercised the Option at the date of Employee's
termination of employment.  The Option, to the extent not exercised during such
period, shall terminate upon expiration of such period.
 
8. SHARES RESERVED; TAXES.   The Company shall at all times during the term of
the Option reserve and keep available such number of Shares as will be
sufficient to satisfy the requirements of this Agreement.  The Company shall pay
all original issue taxes with respect to the issue of Shares pursuant hereto and
all other fees and expenses necessarily incurred in connection therewith.
 
9. INVESTMENT REPRESENTATION.   Employee represents to the Company and agrees
that if Employee exercises the Option, in whole or in part, at a time when there
is not in effect under the United States Securities Act of 1933, as amended, a
registration statement relating to the Shares issuable upon exercise hereof and
available for delivery a prospectus meeting the requirements of Section 10 of
said Act, Employee will acquire such Shares upon such exercise for the purpose
of investment and not with a view to their resale or distribution and that, upon
each such exercise of the Option, Employee will furnish to the Company a written
statement to such effect, satisfactory to the Company in form and
substance.  Such written agreement shall also state that such Shares shall not
be transferred except pursuant to an effective registration statement under said
Act or in accordance with an exemption from registration thereunder.  The
certificates issued for all Shares issued hereunder shall bear the following
legend if a registration statement relating to the Shares issuable upon exercise
hereof is not in effect at the time of exercise of the Option:
 
The securities evidenced by this certificate have not been registered under the
U.S. Securities Act of 1933 or any other securities laws.  These securities have
been acquired for investment and may not be sold or transferred for value in the
absence of an effective registration of them under the U.S. Securities Act of
1933 and any other applicable securities laws, or receipt by the Company of an
opinion of counsel or other evidence acceptable to the Company that such sale or
transfer is exempt from registration under such acts and laws.
 
10. PAYMENT OF WITHHOLDING TAX.   Upon exercise by Employee of the Option, the
Company shall have the right to deduct from any cash amounts otherwise payable
to Employee any amounts required to satisfy all tax withholding requirements
imposed upon such exercise under applicable federal, state, local or other
laws.  Alternatively, to satisfy any such withholding requirements, the Company
may, at the request of Employee, but shall not be required to (a) withhold from
the number of Shares to be issued that number of Shares (based on the Fair
Market Value of the Shares at the time of such exercise) necessary to satisfy
such tax withholding requirements or (b) accept delivery from Employee of shares
of common stock of the Company then owned by Employee (such shares being valued
at their Fair Market Value at the time of such exercise) as is sufficient to
satisfy such tax withholding requirements.
 
B-4

--------------------------------------------------------------------------------


 
11. NO TRANSFERABILITY; LIMITED EXCEPTIONS TO TRANSFER RESTRICTIONS.
 
(a) Unless otherwise expressly provided in this Section 11, the Option shall not
be transferable.
 
(b) All or a portion of the Option may be transferred by Employee to (i) the
spouse, children, stepchildren or grandchildren of Employee ("Immediate Family
Members"), (ii) a trust or trusts for the benefit of Employee and/or Immediate
Family Members, (iii) an entity or entities whose beneficiaries or beneficial
owners are Employee and/or Immediate Family Members, or (iv) such other persons
or entities as may be approved by the Committee, in its sole discretion;
provided, that, in each case, subsequent transfers of such transferred Option
shall be prohibited except for transfers to the transferees described in this
paragraph (b) or by will or the laws of descent and distribution.  Following
transfer, any such Option shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer; provided, that, for
purposes of Sections 3, 6, 7, 9 and 12 hereof, the term "Employee" shall be
deemed to refer to the transferee except for the events of termination of
employment and other employment aspects of said Sections relating to Employee
which shall continue to refer to Employee.  The events of termination of
employment of Section 7 shall continue to be applied with respect to Employee,
following which the Option shall be exercisable by the transferee only to the
extent, and for the periods specified in Section 7.  Employee shall remain
subject to any withholding taxes incurred upon exercise by transferee of a
transferred Option.
 
(c) The transfer restrictions set forth in paragraph (a) of this Section 11
shall not apply to:
 
(i) transfers to the Company;
 
(ii) the designation of a beneficiary to receive benefits in the event of
Employee's death or, if Employee has died, transfers to Employee's beneficiary,
or, in the absence of a validly designated beneficiary, transfers by will or the
laws of descent and distribution;
 
(iii) transfers pursuant to a domestic relations order; or
 
B-5

--------------------------------------------------------------------------------


 
(iv) if Employee has suffered a Disability, permitted transfers on behalf of
Employee by Employee's guardian or legal representative.
 
12. NOTICES.   All notices required or permitted to be given pursuant to this
Agreement shall be in writing and delivered by hand, telegram or mail, addressed
as follows:
 
If to the Company:
c/o  Dennis G. Berryhill
 
Vice President and  Secretary
 
Willbros USA, Inc.
 
4400 Post Oak Parkway, Suite 1000
 
Houston, Texas  77027

 
 
If to Employee:
The address for Employee set forth on the
 
records of the Company or a Subsidiary

 
Each notice shall be deemed to have been given on the date it is received.  Such
addresses may be changed by notice given by the party making such change
delivered to the other party hereto.
 
13. BINDING AGREEMENT.   This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, legal
representatives, beneficiaries, successors and assigns.
 
14. GOVERNING LAW.   This Agreement shall be governed by and construed in
accordance with the laws of the Republic of Panama.
 
B-6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Employee has executed this Agreement, and the Company has
caused this Agreement to be executed by its duly authorized officer, effective
as of the day and year first above written.
 

 
"Company"
       
WILLBROS GROUP, INC.
       
 
   
By:
/s/ Michael F. Curran                    
Michael F. Curran
   
Chairman and Chief Executive Officer
             
"Employee"
             
/s/ Robert R. Harl
 
Robert R. Harl

 
B-7

--------------------------------------------------------------------------------


 